[amendment3torfa001.jpg]
AMENDMENT NO. 3 TO RECEIVABLES FINANCING AGREEMENT This AMENDMENT NO. 3 TO
RECEIVABLES FINANCING AGREEMENT (this “Amendment No. 3”), dated as of September
6, 2016, is by and among VOLT FUNDING CORP. (“Volt Funding”), as borrower (the
“Borrower”), the Persons from time to time party hereto as Lenders and LC
Participants, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as LC Bank, as an LC
Participant, as a Lender and as Administrative Agent, and VOLT INFORMATION
SCIENCES, INC. (“Volt”), as initial servicer (the “Servicer”). BACKGROUND
WHEREAS, the parties hereto entered into the Receivables Financing Agreement as
of July 30, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”); and WHEREAS,
the parties hereto wish to amend the Receivables Financing Agreement pursuant to
the terms and conditions set forth herein. NOW, THEREFORE, in consideration of
the foregoing and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: SECTION 1. Definitions. Capitalized terms used but not defined in this
Amendment No. 3 shall have the meanings assigned to them in the Receivables
Financing Agreement. SECTION 2. Amendments to Receivables Financing Agreement.
Effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the Receivables Financing
Agreement is hereby amended as follows: (a) The definition of “Facility Limit”
set forth in Section 1.01 of the Receivables Financing Agreement in hereby
amended by deleting the amount “$150,000,000” in its entirety and replacing it
with the amount “$160,000,000”. (b) Schedule I to the Receivables Financing
Agreement is hereby deleted and replaced in its entirety with the schedule set
forth in Exhibit A attached hereto. SECTION 3. Conditions Precedent. The
effectiveness of this Amendment No. 3 is subject to the satisfaction of all of
the following conditions precedent: (a) The Administrative Agent shall have
received a fully executed counterpart of this Amendment No. 3 and the First
Amended and Restated Amendment Fee Letter, dated as of the date hereof, by and
among PNC as the Administrative Agent, a Lender, the LC Bank, and an LC
Participant, PNC Capital Markets LLC and the Borrower (collectively, the
“Amendment No. 3 Documents”). (b) The Administrative Agent shall have received
such documents and certificates as the Administrative Agent shall have
reasonably requested on or prior to the date hereof.



--------------------------------------------------------------------------------



 
[amendment3torfa002.jpg]
101270756\V-3 2 (c) The Administrative Agent shall have received all fees and
other amounts due and payable to it under the Receivables Financing Agreement
and in connection with the Amendment No. 3 Documents on or prior to the date
hereof, including, to the extent invoiced, payment or reimbursement of all fees
and expenses (including reasonable and documented out-of-pocket fees, charges
and disbursements of counsel) required to be paid or reimbursed on or prior to
the date hereof. To the extent such fees and other amounts have not yet been
invoiced, the Borrower agrees to remit payment to the applicable party promptly
upon receipt of such invoice. (d) No Event of Default or Unmatured Event of
Default, as set forth in Section 10.01 of the Receivables Financing Agreement,
shall have occurred and be continuing. SECTION 4. Amendment. The Borrower, PNC
as the LC Bank, an LC Participant, a Lender, and the Administrative Agent, and
the Servicer, hereby agree that the provisions and effectiveness of this
Amendment No. 3 shall apply to the Receivables Financing Agreement as of the
date hereof. Except as amended by this Amendment No. 3 and any prior amendments,
the Receivables Financing Agreement remains unchanged and in full force and
effect. This Amendment No. 3 is a Transaction Document. SECTION 5. Counterparts.
This Amendment No. 3 may be executed in any number of counterparts, each of
which when so executed shall be deemed an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be equally
effective as delivery of an originally executed counterpart. SECTION 6.
Captions. The headings of the Sections of this Amendment No. 3 are provided
solely for convenience of reference and shall not modify, define, expand or
limit any of the terms or provisions of this Amendment No. 3. SECTION 7.
Successors and permitted assigns. The terms of this Amendment No. 3 shall be
binding upon, and shall inure to the benefit of the Borrower, PNC as the LC
Bank, an LC Participant, a Lender, and the Administrative Agent, and the
Servicer, and their respective successors and permitted assigns. SECTION 8.
Severability. Any provision of this Amendment No. 3 which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. SECTION 9. Governing Law and Jurisdiction. The provisions of
the Receivables Financing Agreement with respect to governing law, jurisdiction,
and agent for service of process are incorporated in this Amendment No. 3 by
reference as if such provisions were set forth herein. [REMAINDER OF PAGE
INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[amendment3torfa003.jpg]
Amendment 3 to RFA (PNC/Volt) S-1 IN WITNESS WHEREOF, the parties hereto have
executed this Amendment No. 3 by their duly authorized officers as of the date
first above written. VOLT FUNDING CORP., as the Borrower By: /s/ Kevin Hannon
Name: Kevin Hannon Title: Treasurer VOLT INFORMATION SCIENCES, INC., as the
Servicer By: /s/ Kevin Hannon Name: Kevin Hannon Title: VP & Treasurer



--------------------------------------------------------------------------------



 
[amendment3torfa004.jpg]
Amendment 3 to RFA (PNC/Volt) S-2 PNC BANK, NATIONAL ASSOCIATION, as
Administrative Agent By: /s/ Eric Bruno Name: Eric Bruno Title: Senior Vice
President PNC BANK, NATIONAL ASSOCIATION, as LC Bank and as an LC Participant
By: /s/ Eric Bruno Name: Eric Bruno Title: Senior Vice President PNC BANK,
NATIONAL ASSOCIATION, as a Lender By: /s/ Eric Bruno Name: Eric Bruno Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[amendment3torfa005.jpg]
Ex. A-1 Exhibit A to Amendment 3 to RFA SCHEDULE I Commitments Party Capacity
Commitment PNC Lender $160,000,000 PNC LC Participant $50,000,000 PNC LC Bank
$50,000,000



--------------------------------------------------------------------------------



 